3D SELF-ASSEMBLED MULTI-MODAL CARBON-BASED PARTICLES INTEGRATED INTO A CONTINUOUS ELECTRODE FILM LAYER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 12/28/2021:
Claims 8, 11, 12, 17-19, and 37 have been amended; claims 31-35 and 38 are canceled.
Previous drawing objection and rejections under 35 USC 112(a) and (b) have been withdrawn due to amendment.

Drawings
Replacement drawing submitted on 12/28/2021 has been accepted by the Examiner.

Allowable Subject Matter
Claims 8-19, 36-37, and 39-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 38 was rejected under 35 U.S.C.112(a) for failing to comply with the written description requirement. Claims 8-
Claim 38 has been canceled and as such the rejection under 35 USC 112(a) has been withdrawn.
Applicant has amended claims 8, 12, 19, and 37 in accordance with the requirements under 35 USC 112(b) and as such the rejections have been withdrawn and claims 8-19, 36, 37, 39, and 40 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729